July   9,   1953



Hon. Robert S. Calvert                    Op:nion      No. S-64
Comptroller     of Public Accounts                                            .
Capitol   Station                         Re:       Validity    of the
:2ust:n,  Texas                                     appropriations      in
                                                    House Bill     39, Acts
                                                    53rd Legislature,
                                                    1953, relating     to
                                                    motor vehicle     in-
                                                    spection,    in the
                                                    absence of certiPi-
                                                :   cation    by the Comp-
                                                    troller    under Sec.
                                                    49a, Art. III,     Con-
Dear Sir:                                           stitution    of Texas.

            You have requested        the opinion   of this office
on whether the appropriations          made in House Bill     39#
Acts of the 53rd Legislature,          are 'of such a nature as
to require    the certificate    of    the Comptroller    provided
for in Section    49a of Article       III of the State Constl-
tution."

              House Bill      39 amends the sections         of the
Uniform Act Regulating           Traffic    on Righvaaya (Art,      67016,
V.C..S.)    which deal with inspection           of vehicles     and which
are usually      referred     to as the Hotor Vehicle          Inspection
Law.     Although    enacted     as  a   general   law,  the  bill   con-
tains two appropriations            which are effective       for a period
of two years if they are otherwise               valid0    Your question
relatea     to their    validity     in the light      of Section 49s
of Article      III of the Constitution,          which reads in part
a8 followes

             "Ram and after      January 1,~1945,  save
      in the case of emergency and Imperative         pub-
      1% necessity     and with a four-Piithe     vote of
      the total    membership of each Rouse, no appro-
      priation    in excess   of the cash and antfci-
      pated revenue of the funds from which such
      appropriation     is to be made ahall be valid.
      From and after      January 1, P945, no bill    Oon-
      taining   an appropriation     shall be considered
lion,   Robert         S.   Calvert,   page   2 (s-64)



        as passed or be sent ~to the Governor for
        consideration untl.l’tind    unl.ess the Comptrol-
        lkr of Pub11 c Accounts endorses      his certi.f-
        icate thereon     showing that the amount appro-
        priated    is within the amount estimated     to be
        ava,ilable   in the affected   funds.

              The effect    of the failure   to obtain the Comp-
troller’s     certification    on’House Bill   39 must be con-
sidered    from the standpoint      of three separate  appro-
pr! at ions., namely:

             (1) The rppropr4at;f on conl;a:ined In House B~lll
111, Acts 53rd Leg. (Gene:?,%1 .Appropri.at:i~on ?ct) for
administration     of the Mot’@ Vehicle    Inspection Division
of the Department of Public. Safety during the biennium
beginning    September 1, 1953.

             (2) The appropriation    in Section               3 of   House
Bill   39 for supplementation     of salaries   of             certain   em-
ployees   of the Department of Public Safety                   and employ-
ment of additional    patrolmen.

                 (3)        The appropriation    contained     in Section   6
of House Bill               39 for refunds    on uniss’ued   inspection
certificates.

               The Motdf,Vehicle        Inspection     Law, as enacted
 by Chapter 141, Acts of the 52nd Legislature,                   1951 (a-
 mending Sets.      140-142,     Art. 67016, V.C,.S.)       created    the
 Motor Vehicle      Inspection,Fund        and allocated      the moneys
  in the Fund for us,e in thk, administration              of the law.
 Subdivision     (a) of’Seetlon        141.   Subdivlsion       (g) of
 Section     140 authorized      the appointment       and compensation
  of officers    %nd employees to carry out the provisions                  of
‘,the section     within the amounts made available                by appro-
 priation.”      The amounts appropriated           for this purpose for
  the biennium beginning         September 1 1953, are fixed by
  the General Appropriation           Act at $432 480 for the year
  ending August 31, 1954, and at $421,680               for the year
  ending August 31, 1955.           H.B. 111, Act& 53rd Leg.            House
  Bill  111 was passed on April 14, 1953, was duly certified
  by the Comptroller         as wittiip the available        revenues,    and
  was approved by the dove&k              on April 29, 1953.         All of
  this occurred     prior     to the enactment of House Bill            39.
             Immediately   following     the provision   cresting
the Motor Vehicle     Inspecti.on    Fund and allocating     it for
administrative    expenses,     Subdivision    (a) of Section     141,
Article   6701d, as amended in Section        3 of House Bill      39,
Han, Robert       S,   Celvert,    page   3 (S-54)



contains    the    following      new proviafon:
               I,e 0 0
                         Provided,  however,  t!?at any
       balance remainfng        fn such fund which is
       determined       at any time by t?le Public Srf”ety
       Commfss:on to be in excess         of the amount
       required      for the admfnistratlon     of thfs
       Act may be used by, and fs hereby appro-
       priated     to, the Texas Department of iublfc
       Safety,     to be used as Pollows:      q D 0

           The purposes  tl!en set, out in the statute           are
(1) supplementation   of salaries   or certafn classes           of
employees and (2) employment of” additional    highway
patrolmen.

             WhPle not ePf*ective       as a contfnuing    appro-
priation,    thfs 1s an appropriation         for two years.      The
section    appropriates   the balance       over and above other
a.mounts appropriated     from the Motor Vehicle         Inspection
Fund o If no balance      exists,     nothfng    1s appropriated;
if a balance     does exfst,    that    and no more is appropriated*
The only action      which the Comptroller        could possibly    have
taken ff House Bj,,ll 39 had been sent to him for certifi-
cation    would have been to certify         that the amount ap-
propriated     in this section      wss withfn the anticipated
revenue D We think this appropriation             falls  Nith1.n the
purview ,of Attorney General’s          Opinion O-G626 (1945),
which held that an approprfatfon            of al3 the money coming
into a spec?Y?.c fund, :f~l.%ho:.:t statz,ng any specfrfc         amount,
did not have to be certif”ied,          since the amount appro-
priated    could not possibly       exceed the available      revenue.

                Coming to the appropriatfon   contafned    fn See-
tfon   6   or   House Bill 39, this approprfation     reads:

             “As much of the Motor Vehicle   Inspection
       Fund as may be necessary   is hereby appropriated
       and set aside to pay refunds   as provided    by law 0”

             Under the Motor Veh%cle Inspection          Law prfor to
amendment by House Bill       39 (as ft exfsted       at the time
House Bfll    111 was certified),      the Department of Public
Safety   furnished    blank fnspectfon    certlffcates      to the
Inspection    statfons,    and upon Issuance      the inspection
station    remftted   to the Department of Public Safety          for
each certiffcate      issued by it 25 cents of the $l,OO fee
pafd by the vehicle       owner-  An amendment made in House
Hon. Robert     S. Calvert,      page 4 (S-64)



Bill   39 permits the Department of Public Safety to re+
quire each Inspection       station     to make an advance pay-
ment of 25 cents on each certificate             blank furnished   to
it, and the inspection        station     Is entitled  to a refund
on all unissued    certificate       blanks which it later
returns   to the Department.         The approprlat Ion In
Section   6 is for paying these refinds.

               This change in procedure        will not affect
the ultimate       amount of revenue      derived   under the Motor
Vehicle     Inspection     Law.   For every refund which is made,
there must have been a prior           payment Into the Motor
Vehlcle’Inspection         Fund which would not have been made
under the old procedure.           At the time House Bill         39 was
passed,     there was no way of estimating          how much of the
~money which may be deposited          in the Fund a8 advance pay-
ments will be paid out in the form of refunds.                 However,
the amount cannot be greater           than the Increase      In de-
posits     over the amount which the State would receive              If
Its portion      of the Inspection      fee was remitted      after
the certificate        was issued.    For each. refund there would
have to be a corresponding          prepayment.      If House Bill
39 had been submitted         to the Comptroller       for certifi.-
cation,     the only action     he could have taken would have.                        .
been to certify        that funds for paying this appropriation
would be available.          In keeping with the
holding     In Opinion, O-6626, we are of the
certification       ls not necessary     under these

                              SUUUAHY

             Section    49a of Article       III,    Coneti-
      tutlon   of Texas, does not require              sub-
      mission    of anappropriation          bill    to the
      Comptroller     for certification          If the
      nature of the appropriation            Is such that
      the only action       the Comptroller        could take
      would be,to     certify    that the amount appro-
      priated    Is within the amount estimated                 to
      be available      In t!le affected      funds.         The
      appropriations       in House Bill      39, Acts 53rd
      Legislature      (Uotor Vehicle      Inspection          Law)
      for additional      salary payments out of the
      balance remaining        in the Motor Vehicle
      Inspection     Fund and for payment          of refunds
      on rlnlssued    Inspection     certificates           are of




                               . .                          ,~,    /‘?.
                                                              _,          ,..”   y:,       a   *...
.     -




    Hon. Robert            S.   Calvert,   page 5 (s-64)



              this       nature.
                                             Yours   very   truly,

                                             JOHN BEN SHEPPBRD
                                             Attorney CIeneral
          .




    APPROVED:

    John Ben Shepperd
    Attorney General




                     .